                                          Case 4:19-cv-00083-PJH Document 131 Filed 08/10/21 Page 1 of 5




                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      JAYSON HUNTSMAN,
                                                                                        Case No. 19-cv-00083-PJH
                                  8                    Plaintiff,

                                  9             v.                                      DISCOVERY ORDER
                                  10     SOUTHWEST AIRLINES CO.,                        Re: Dkt. No. 127

                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is a joint discovery dispute letter concerning plaintiff’s requests for

                                  15   production of documents (“RFPs”) numbers 9-14. Having read the parties’ positions and

                                  16   carefully considered their arguments and the relevant legal authority, and good cause

                                  17   appearing, the court hereby SUSTAINS defendant’s objections.

                                  18                                           Background

                                  19          On February 3, 2021, the court granted plaintiff’s motion to certify a national class

                                  20   defined as:

                                  21                 current or former employees of Southwest Airlines Co. who,
                                                     during their employment with Southwest at any time from
                                  22                 October 10, 2004 through the date of judgment in this action,
                                                     have taken short-term military leave from their employment with
                                  23                 Southwest (i.e., military leave that lasted 14 days or fewer) and
                                                     were subject to a [collective bargaining agreement (“CBA”)],
                                  24                 except for employees subject to the agreement between
                                                     Southwest and Transport Workers Union Local 550 covering
                                  25                 meteorologists.
                                  26   Dkt. 95. Now, the parties dispute the appropriate scope of plaintiff’s discovery. Plaintiff

                                  27   contends that his RFPs numbers 9-14 seek documents that relate to Southwest’s

                                  28   practices for verifying military leave. Defendant disagrees with plaintiff’s characterization
                                           Case 4:19-cv-00083-PJH Document 131 Filed 08/10/21 Page 2 of 5




                                  1    of these RFPs, posing instead that the requests are both irrelevant and disproportional to

                                  2    the needs of the case. Each of the six requests is considered in turn.

                                  3                                             Discussion

                                  4           A.     Request for Production No. 9

                                  5           RFP number nine was included in plaintiff’s third request for production of

                                  6    documents, served February 12, 2021.1 Ex. A. Plaintiff contends that this request

                                  7    relates to Southwest’s practices for verifying leaves through communications with

                                  8    employees. Defendant argues that this request, seeking evidence unrelated to dates of

                                  9    military service for short-term military leave, overreaches. The court agrees with

                                  10   defendant. Plaintiff is not entitled to discovery of complaints and grievances on all

                                  11   potential USERRA violations given the short-term military leave at issue here.

                                  12          B.     Request for Production No. 10
Northern District of California
 United States District Court




                                  13          RFP number 10 was included in plaintiff’s third request for production of

                                  14   documents, served February 12, 2021.2 Ex. A. Plaintiff contends that this request

                                  15   relates to whether Southwest evaluated Mr. Huntsman’s suggestion in 2017 that it

                                  16   conduct a third-party audit of its USERRA policies. Defendant objects, arguing that this

                                  17   request is overbroad and unrelated to the short-term military leave at issue here.

                                  18   Defendant agrees, however, to produce documents that relate to any similar USERRA

                                  19   claim (i.e., an assertion that military leave is comparable to other forms of leave like sick

                                  20   leave, bereavement, or jury duty). The court agrees with defendant’s proposed scope of

                                  21

                                  22
                                       1
                                         RFP number nine seeks “Documents relating to any complaints or grievances made to
                                       Southwest by any Southwest employee regarding Southwest’s policies, practices, or
                                  23   protocols for verifying employees’ eligibility for leave from work necessitated by reason of
                                       service in the ‘uniformed services’ (as that term is defined by 38 U.S.C. § 4303(16)),
                                  24   between October 10, 2004 and the present.”
                                       2
                                         RFP number 10 seeks “All documents relating to any request or proposal made by
                                  25   representatives of SWAPA and/or members of the Military Resolution Board that
                                       Southwest undertake a review of its employment policies for compliance with USERRA in
                                  26   cooperation with an outside party, including but not limited to Southwest’s response to
                                       those requests. See Huntsman Tr. 52:21-54:21. This request calls for documents that
                                  27   would ordinarily fall within attorney-client privilege or the work product doctrine to the
                                       extent that Southwest asserts that the deliberations and opinions of its counsel form a
                                  28   part of its allegation that Southwest acted in good faith in attempting to comply with
                                       USERRA. See Answer, Fourth & Twenty-Fifth Affirmative Defenses.”
                                                                                       2
                                           Case 4:19-cv-00083-PJH Document 131 Filed 08/10/21 Page 3 of 5




                                  1    production—plaintiff is not entitled to discovery on all potential USERRA violations by the

                                  2    airline where the certified class is focused on an alleged failure to pay for short-term

                                  3    leave.

                                  4             C.    Request for Production No. 11

                                  5             RFP number 11 was included in plaintiff’s fourth request for production of

                                  6    documents, served May 7, 2021.3 Ex. B. Plaintiff contends that this request relates to

                                  7    whether Southwest evaluated Mr. Huntsman’s suggestion in 2017 that it conduct a third-

                                  8    party audit of its USERRA policies. Defendant argues that this request, in attempting to

                                  9    discover potential knowledge of USERRA requirements more broadly than the short-term

                                  10   pay at issue, is overbroad. However, defendant reports having disclosed seven

                                  11   document custodians whose ESI should be subject to review for responsive documents.

                                  12   Plaintiff argues that the list of seven individuals is incomplete compared to the 13
Northern District of California
 United States District Court




                                  13   potential custodians he identifies. Defendant’s disclosure of a “first-phase” review of ESI

                                  14   is appropriate here, particularly given the large number of responsive documents (over

                                  15   47,000 at this stage). The court agrees with defendant’s proposed course of production.

                                  16            D.    Request for Production No. 12

                                  17            RFP number 12 was included in plaintiff’s fourth request for production of

                                  18   documents, served May 7, 2021.4 Ex. B. Plaintiff contends that this request relates to

                                  19   Southwest’s practices for verifying leaves through communications with employees.

                                  20   Defendant objects to this request as overbroad where it seeks all communications with

                                  21   employees on military leave, regardless of the subject matter or nature of the

                                  22   communication. The court agrees with defendant. Plaintiff is not entitled to all

                                  23

                                  24
                                       3
                                         RFP number 11 seeks “All electronic communications and attachments thereto that
                                       relate to the January 26, 2017 Military Review Board meeting held between Southwest
                                  25   and the Southwest Airlines Pilots Association (“SWAPA”) or to the subjects discussed at
                                       that meeting.”
                                  26
                                       4
                                         RFP number 12 seeks “All electronic communications and attachments thereto that
                                       refer to or reflect presentations, data, survey results, or other information that were used
                                  27   at or prepared for the November 9, 2016 or January 26, 2017 Military Review Board
                                       meetings held between Southwest and SWAPA, or that were used at or prepared for
                                  28   Jayson Huntsman’s presentation to Southwest personnel in or about June of 2016, which
                                       related to Southwest employees’ communications to pilots taking military leave.”
                                                                                      3
                                           Case 4:19-cv-00083-PJH Document 131 Filed 08/10/21 Page 4 of 5




                                  1    communications with employees taking military leave without a subject-matter limitation.

                                  2           E.     Request for Production No. 13

                                  3           RFP number 13 was included in plaintiff’s fourth request for production of

                                  4    documents, served May 7, 2021.5 Ex. B. Plaintiff contends that this request relates to

                                  5    Southwest’s practices for verifying leaves through communications with employees.

                                  6    Defendant objects to this request as overbroad where it seeks all notifications to

                                  7    Southwest that a pilot was taking military leave, regardless of the subject matter or nature

                                  8    of the communication. The court agrees with defendant. Plaintiff is not entitled to all

                                  9    communications with employees taking military leave without a subject-matter limitation.

                                  10          F.     Request for Production No. 14

                                  11          RFP number 14 was included in plaintiff’s fourth request for production of

                                  12   documents, served May 7, 2021.6 Ex. B. Plaintiff contends that this request relates to
Northern District of California
 United States District Court




                                  13   Southwest’s practice for verifying leaves through communications with the military.

                                  14   Defendant objects to this request as overbroad and not proportional to the needs of the

                                  15   case, but it still agrees to conduct a phased search of its custodians’ data for responsive

                                  16   documents. The court agrees with defendant’s phased approach.

                                  17          On this and the other discovery requests, the parties note their disagreement

                                  18   regarding the use of search terms to limit the scope of ESI review. Southwest’s approach

                                  19   to using keyword searches and technology-assisted review in tandem does not offend the

                                  20   court’s expectation that the parties conduct a reasonable inquiry as required by the rules.

                                  21

                                  22
                                       5
                                         RFP number 13 seeks “All electronic communications and attachments thereto in the
                                       possession or custody of the participants in the November 9, 2016 or January 26, 2017
                                  23   Military Review Board meetings held between Southwest and SWAPA or Jayson
                                       Huntsman’s June 2016 presentation that constitute or relate to communications between
                                  24   Southwest and its employees regarding military leave or to any information exchanged
                                       between Southwest and its employees in connection with any request for military leave.”
                                  25
                                       6
                                         RFP number 14 seeks “All electronic communications and attachments thereto in the
                                       possession or custody of the participants in the November 9, 2016 or January 26, 2017
                                  26   Military Review Board meetings held between Southwest and SWAPA or Jayson
                                       Huntsman’s June 2016 presentation that constitute or relate to any communications or
                                  27   any branch of the “uniformed services” (as that term is defined by 38 U.S.C. § 4303(16)),
                                       or with any other government office or agency, including but not limited to the Employer
                                  28   Support of the Guard and Reserve, regarding Southwest employees’ military leaves. The
                                       timeline of this request is April 1, 2016 to present.”
                                                                                       4
                                         Case 4:19-cv-00083-PJH Document 131 Filed 08/10/21 Page 5 of 5




                                  1                                           Conclusion

                                  2          For the reasons stated above, the court SUSTAINS defendant’s objections. The

                                  3    court certified the class on the narrow issue of payment for short-term USERRA leave,

                                  4    not for all potential USERRA violations. The size of the class and the lengthy class

                                  5    period already make for a large and burdensome record of discovery, and the court does

                                  6    not see at this point a need to expand the scope of the case. Plaintiff’s requests to

                                  7    compel production are DENIED.

                                  8          IT IS SO ORDERED.

                                  9    Dated: August 10, 2021

                                  10                                               /s/ Phyllis J. Hamilton
                                                                                   PHYLLIS J. HAMILTON
                                  11                                               United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    5
